2600 One Commerce Square Philadelphia, PA19103-7098 T:(215) 564-8011 F:(215) 564-812 March 10, 2010 Via EDGAR Transmission Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Subject:Delaware REIT Fund, a series of Delaware Pooled Trust File No. 811-06322 – Preliminary Proxy Solicitation Materials Ladies and Gentlemen: Submitted herewith for filing on behalf of Delaware REIT Fund (the “Fund”), a series of Delaware Pooled Trust, pursuant to Rule 14a-6(a) of the Securities Exchange Act of 1934, as amended, are a cover page, a notice of meeting of shareholders, a preliminary proxy statement, and a form of proxy card to be used in connection with a special meeting of the Fund’s shareholders to approve the Fund’s investment management agreement after a change of control of the Fund’s investment adviser. The meeting of shareholders is scheduled to be held on May 21, 2010.Definitive proxy solicitation materials are expected to be transmitted to shareholders on or about March 25, 2010. Please direct any questions or comments regarding this filing to the undersigned at (215) 564-8128 or, in my absence, to Michael D. Mabry at (215) 564-8011. Sincerely yours, /s/ Samuel K. Goldstein Samuel K. Goldstein
